Examiner’s Amendment
Initially, the Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully review the Office action, and make appropriate arguments and amendments.

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given in a telephone call with Richard Irving on November 11, 2021.

The claims have been amended as follows:

Claim 18, line 2, the word “about” has been deleted.


Notice of Pre-AIA  or AIA  Status


Double Patenting
No double patenting rejection is appropriate.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Regarding independent claims 1, 11, and 20 are patent eligible subject matter under 35 USC § 101:
Independent claims 1, 11, 20 recite, “determining a remedial action to take in the wellbore in response to the movement of the fluid interface, the movement of the water, or both,” which is a practical application.


Allowable Subject Matter

Claims 1-4, 7-22 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance.
The allowability of the claims resides, at least in part, that the prior art of record Poe  (U.S. Patent 6101447), Kresse (U.S. Patent Application Publication 20150204174), Hewett (“Theory for the semi-analytical calculation of oil recovery and effective relative permeabilities using stream tubes”), Escobar (Pressure and pressure derivative analysis for a three-region composite  reservoir”), Bailey (“Water Control”), Fekete (“Analytical Models Analysis Theory”), Poe (U.S. Patent Application Publication 20140083687), Balan (U.S. Patent Application Publication 20180066515), taken either alone or in combination with the prior art of record, does not disclose a method, system, and medium for monitoring movement of a fluid interface in a composite reservoir of an integrated simulation system, specifically including:
independent claims 1, 11, 20, "discerning an onset of a fluid front movement based on evaluating a second derivative function of a pressure change in a wellbore with respect to time," in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a single reference, nor would a modification of the prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Balan (U.S. Patent Application Publication 20180066515) teaches using a second spatial derivative to locate a fluid front (paragraph 0061).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955.  The examiner can normally be reached on Monday – Friday 11:00 AM – 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group Receptionist: 571-272-2100. 


RG



/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146